Citation Nr: 1611392	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-23 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This claim was previously before the Board in March 2015, when it was remanded for further development.  As that development has been completed, this matter is again before the Board for adjudication.


FINDING OF FACT

It is at least as likely as not that the Veteran's current symptoms of headaches and cognitive dysfunction are related to his in-service head injuries.


CONCLUSION OF LAW

The elements of service connection for the residuals of a TBI have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the elements of service connection have been established for the Veteran's residuals of a TBI.  In order to establish service connection, the claimant must show the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship or "nexus" between the present disability and the in-service injury or disease.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  First, the Board finds that the evidence is sufficient to establish that the Veteran has a current disability and suffered multiple head injuries in service.  He reports the he suffers from recurrent headaches, dizziness, poor coordination, irritability, memory loss and cognitive dysfunction that make it difficult for him to learn new information.  See January 2011 and March 2013 VA Examination Reports; see also September 2013 Private Examination Report.  In March 1993, he suffered a head injury during a skiing accident, resulting in a loss of consciousness and confusion.  See March 17, 1993 STR.  After the accident he appeared to be intermittently confused, unable to name the current president and stating that he wanted to play football.  See id.  The next day he appeared more coherent and aware of his surroundings, but reported headaches.  See March 18, 1993 STR.  He continued to report headaches within days of the accident.  See March 22, 1993 STR.  

The Veteran also reports experiencing several additional head injuries in service.  He reported hitting his head twice during infantry training: once when he hit his head on rafters while he was running and once when he fell.  He asserts that he experienced a brief loss of consciousness, dizziness and slow thinking after these head injuries.  See January 2011 and March 2013 VA Examination Reports; see also September 2013 Private Examination Report.  A May 22, 1993 STR notes that he was seen for follow up with regard to a head injury and was ordered to light duty for 48 hours.  The Veteran is competent to report the injuries and symptoms he experienced during service and because his reports have been consistent throughout the claims process, the Board finds them credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Affording the Veteran the benefit of the doubt, the Board finds that the evidence of record is at least evenly balanced on the third element: a nexus between his in-service head injuries and his current symptoms, as noted above.  In support of his claim, the Veteran submitted a private examination report and medical opinion from neurologist Dr. J.L.M.  Dr. J.L.M. examined and interviewed the Veteran, and reviewed the relevant STRs and VA examination reports.  Based on his examination and review, the neurologist opined that it is more likely than not that the Veteran's headaches and cognitive dysfunction are residual symptoms related to the recurrent TBIs he experienced during service.  The private neurologist noted that most of the events described by the Veteran are consistent with mild TBI (i.e., concussion), and that he has struggled with chronic headaches, dizziness and cognitive symptoms since his time in the service.  Dr. J.L.M. stated that the Veteran's multiple concussions over time resulted in the symptoms he experienced during service, which have persisted to this day.  The neurologist noted that based on the Veteran's description of his symptoms and the succession of head injuries, it is not clear that he recovered completely from one head injury before his subsequent injuries.  Dr. J.L.M. noted that patients can have long term complications from recurrent TBI, even if they are mild TBI/concussion type injuries, and especially if one suffers recurrent injury without complete recovery between the traumatic insults.  Although the neurologist characterized his opinion as "speculative" because it was based on the Veteran's reported symptoms and injuries rather than documentation in the STRs, the Veteran is competent to report the in-service injuries and symptoms he experienced and the Board finds his testimony to be credible given that it has been consistent throughout the appeal period.  Because Dr. J.L.M.'s opinion is based on the relevant medical history and is supported by a reasoned medical explanation, the Board finds his opinion highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board notes the negative nexus opinions provided by the January 2011 and March 2013 VA examiners; however, it affords very little probative weight to these opinions because they do not properly account for the Veteran's lay statements concerning the recurrence of his symptoms during and after service.  The January 2011 VA examiner stated that the Veteran first noticed his headaches in 1995.  Based on this information, the January 2011 VA examiner opined that the Veteran's symptoms were not temporally related to his in-service TBI and thus are less likely than not due to TBI.  The March 2013 VA examiner opined that it was less likely than not that the Veteran's current symptoms of memory and language deficits and personality changes are "completely" caused by his mild TBIs in service because he was unable to provide a time course demonstrating that his symptoms began in a reasonable amount of time following his TBI.  However, during his September 2013 private neurological examination, the Veteran reported that his chronic headaches, dizziness and cognitive symptoms have been present since his in-service head injuries and continuing after his separation from service.  Additionally, the Board notes that in his March 1996 separation report of medical history, the Veteran reported symptoms of frequent or severe headaches, dizziness or fainting spells, head injury, loss of memory and periods of unconsciousness.  The report noted the history of headaches and the examiner's recommendation of continued follow up as needed, thus indicating that the Veteran's headaches were recurrent at the time of separation.  See March 1996 Report of Medical History.   Based on the Veteran's competent and credible reports concerning the onset of his symptoms as corroborated by his March 1996 separation medical history, the Board finds that the VA examiners' opinions are based on an incomplete history, and thus affords these opinions little probative weight.  

Moreover, the January 2011 VA examiner noted the Veteran's reports that his headaches and several other symptoms had been worsening over time.  The examiner opined that because "most" of his symptoms were reportedly worsening over time, it is unlikely that they are due to TBI because TBI symptoms are usually stable or improve over time.  Although the Veteran may have indicated his belief that some of his symptoms appeared to have worsened during the January 2011 VA examination, he later clarified that his symptoms had not actually worsened since his separation from service, only that he had become more aware of his symptoms since that time.  See March 2013 VA Examination Report; see also September 2013 Private Examination Report.  Additionally, the January 2011 VA examiner noted that only some of the Veteran's reported symptoms appeared to have worsened, while others had remained static.  To the extent that there is any reasonable doubt as to whether the Veteran's symptoms have remained static, the Board resolves such reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b).  

Therefore, affording the Veteran the benefit of all reasonable doubt, the Board finds that the evidence of record is at least in equipoise on the issue of whether his current symptoms are related to his in-service TBIs.  As such, the Veteran's burden of proof has been met, and service connection for the residuals of a TBI is warranted.



ORDER

Entitlement to service connection for the residuals of a TBI is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


